     CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Reichel Foods, Inc.,                              File No. 19-cv-02604 (ECT/KMM)

              Plaintiff,

v.                                                    OPINION AND ORDER

Proseal America, Inc. and
Proseal UK, Ltd.,

              Defendants.


James A. Godwin, Godwin Dold, Rochester, MN; Ken D. Schueler, Dunlap & Seeger,
Rochester, MN for Plaintiff Reichel Foods, Inc.

Eric M. Roberts, Ferlillia V. Roberson, Jeffrey S. Torosian and Mary M. Shepro, DLA
Piper LLP, Chicago, IL; Richard R. Voelbel, Felhaber, Larson, Fenlon & Vogt, PA,
Minneapolis, MN for Defendants Proseal America, Inc. and Proseal UK, Ltd.


       Plaintiff Reichel Foods is a food products packaging and distribution company

based in Rochester, Minnesota. Am. Comp. ¶ 1, 12 [ECF No. 44]. At some point (the

record seems not to show precisely when), Reichel contracted to “sell millions of dollars

of packed [food or snack] trays to Wal-Mart which would then be sold in Wal-Mart stores.”

Id. ¶ 16. Reichel alleges that, to meet its obligations under its Wal-Mart contract, “[o]n or

about January 12, 2018, [it] entered into a contract with [Defendants] Proseal America and

Proseal UK for the sale and installation of what was to be fully operable food packaging

equipment.” Id. ¶¶ 12. Proseal America is a Virginia corporation with its principal place

of business in Richmond, Virginia. Id. ¶ 2; Am. Answer of Proseal America ¶ 2 [ECF No.
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 2 of 16



65]. “Proseal UK is a food packaging machine manufacturer incorporated under the laws

of the United Kingdom. Proseal UK’s principal place of business is in Manchester, United

Kingdom, and its manufacturing facilities all are located in the United Kingdom.” Malone

Aff. ¶ 3 [ECF No. 58]. In this diversity case, 28 U.S.C. § 1332(a)(3), Reichel alleges

essentially that the food packaging equipment Defendants delivered was defective and did

not work as intended. In its amended complaint,1 Reichel asserts claims against Proseal

America and Proseal UK for breach of contract, ¶¶ 97–99 (count I), negligence, ¶¶ 100–

103 (count II), breach of express warranties, ¶¶ 104–113 (count III), and breach of implied

warranties, ¶¶ 114–124 (count IV). Reichel seeks damages, alleging among other things

that the equipment for which it paid more than $1 million didn’t work and that, as a result,

it “lost millions of dollars in revenue from the Wal-Mart agreement[.]” Id. ¶¶ 16, 124.

       Proseal UK seeks dismissal of Reichel’s amended complaint for lack of personal

jurisdiction under Federal Rule of Civil Procedure 12(b)(2) or, alternatively, for failing to

state a claim upon which relief may be granted under Rule 12(b)(6). ECF No. 55. Proseal

UK’s motion will be denied insofar as it is based on a lack of personal jurisdiction. By

designing, assembling, and testing high-priced, custom machinery that it intended Reichel

to use in Minnesota, and then trouble-shooting problems identified with the equipment

after its installation in Minnesota, Proseal UK purposefully directed its activities at



1
       Reichel filed its original complaint commencing this case on September 30, 2019.
ECF No. 1. Proseal America and Proseal UK filed motions to dismiss Reichel’s original
complaint on November 27, 2019. ECF Nos. 33, 38. In response to these motions, Reichel
filed an amended complaint. ECF No. 44. Proseal America answered the amended
complaint. ECF Nos. 61, 65.
                                             2
     CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 3 of 16



Minnesota and established the “minimum contacts” sufficient to warrant the exercise of

personal jurisdiction here. Proseal UK’s motion will be granted based on its Rule 12(b)(6)

argument because Reichel has failed to plead facts essential to its joint-venture theory of

liability.

                                                 I

        “Personal jurisdiction . . . is an essential element of the jurisdiction of a district . . .

court, without which the court is powerless to proceed to an adjudication.” Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 584 (1999) (second alteration in original) (citation and

internal quotation marks omitted).         “When personal jurisdiction is challenged by a

defendant, the plaintiff bears the burden to show that jurisdiction exists.” Fastpath, Inc. v.

Arbela Techs. Corp., 760 F.3d 816, 820 (8th Cir. 2014) (citations omitted).                    “To

successfully survive a motion to dismiss challenging personal jurisdiction, a plaintiff must

make a prima facie showing of personal jurisdiction over the challenging defendant.” Id.

(citations omitted). “But where, as here, the parties submit affidavits to bolster their

positions on the motion, and the district court relies on the evidence, the motion is in

substance one for summary judgment.” Creative Calling Sols., Inc. v. LF Beauty Ltd., 799

F.3d 975, 979 (8th Cir. 2015) (citations omitted). At the summary-judgment stage, a case

should not be dismissed for lack of personal jurisdiction “if the evidence, viewed in the

light most favorable to [the plaintiff], is sufficient to support a conclusion that the exercise

of personal jurisdiction over [the defendant] is proper.” Id. (citations omitted).

        For the exercise of personal jurisdiction to be proper, it must comport with both the

forum state’s long-arm statute and due process. Id.; see also Fed. R. Civ. P. 4(k)(1)(A);

                                                 3
     CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 4 of 16



Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). Because Minnesota’s long-arm statute,

Minn. Stat. § 543.19, is “coextensive with constitutional limits,” this two-part issue boils

down to one: whether the exercise of personal jurisdiction comports with due process.

Johnson v. Woodcock, 444 F.3d 953, 955 (8th Cir. 2006). Due process requires that a

defendant have sufficient “minimum contacts” with the forum state so that “maintenance

of the suit does not offend traditional notions of fair play and substantial justice.” Daimler

AG, 571 U.S. at 126 (citations and internal quotation marks omitted). This means “actions

by the defendant[s]” themselves must “create a substantial connection with the forum

State” and provide “fair warning” to defendants that they may be subject to jurisdiction

there. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472, 475 (1985) (citations and

internal quotation marks omitted).      The “fair warning” requirement will be met if

defendants have “‘purposefully directed’ [their] activities at residents of the forum, and the

litigation results from alleged injuries that ‘arise out of or relate to’ those activities.”

Burger King Corp., 471 U.S. at 472–73 (quoting Helicopteros Nacionales de Colombia,

S.A. v. Hall, 466 U.S. 408 (1984)). Our Eighth Circuit Court of Appeals has identified five

factors that district courts are to consider in determining whether a defendant has sufficient

minimum contacts with the forum state to justify a finding of personal jurisdiction: (1) the

nature and quality of contacts with the forum state; (2) the quantity of those contacts; (3)

the relationship between the cause of action and the contacts; (4) the state’s interest in

providing a forum for its residents; and (5) the convenience to the parties. Johnson v.

Arden, 614 F.3d 785, 794 (8th Cir. 2010) (citation omitted). The first three factors are of

primary importance, and the remaining two are secondary. Burlington Indus., Inc. v.

                                              4
     CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 5 of 16



Maples Indus., Inc., 97 F.3d 1100, 1102 (8th Cir. 1996). A court must consider these

factors in the aggregate rather than individually.       Northrup King Co. v. Compania

Productora Semillas Algodoneras Selectas, S.A., 51 F.3d 1383, 1388 (8th Cir. 1995)

(citation omitted).

       The record, viewed in the light most favorable to Reichel, supports the exercise of

personal jurisdiction over Proseal UK here. This (obviously) is not a case of general

personal jurisdiction. Proseal UK is not “at home” in Minnesota. Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). It is a foreign company organized

under United Kingdom law. Malone Aff. ¶ 3. Its “principal place of business is in

Manchester, United Kingdom, and its manufacturing facilities all are located in the United

Kingdom.” Id. If the exercise of personal jurisdiction is appropriate, it is through specific

personal jurisdiction. On the surface, Reichel’s allegations align with the concept of

specific personal jurisdiction because there is a relationship between Reichel’s claims in

this case and Proseal UK’s Minnesota contacts. Reichel’s claims arise entirely from its

allegations that the equipment Proseal UK designed and assembled for use in Reichel’s

Rochester, Minnesota facility did not work as intended. It is true that the quantity of

Proseal UK’s contacts with Minnesota is insubstantial. Apart from its role in developing

the equipment delivered to Reichel, and the fact that it once sent one engineer to Minnesota

to inspect the equipment, Proseal UK has, and has had, no contact with Minnesota. Id. ¶¶

8–17, 24. Regardless, the nature and quality of Proseal UK’s contact with Minnesota is

enough, at least on this record, to warrant the exercise of specific personal jurisdiction.



                                              5
     CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 6 of 16



       The bottom line is that the evidence reasonably may be construed to show that

Proseal UK designed, assembled, and tested equipment that was both complex and

expensive knowing the equipment was intended for long-term use in Reichel’s Minnesota

location. In July 2017, Reichel received drawings of three possible designs of the

equipment. Cerda Aff., Ex. A [ECF No. 46-1]. The design drawings were prepared by

Proseal UK. Id. at 1 (“Our design team in the UK has come back with 3 different options

for you to review.”); 9–11 (including notices that Proseal UK owns the copyrights to the

drawings); see also id. Ex. C at 14 [ECF No. 46-2 at 19] (describing “[UK] design team”

as including Proseal UK employees Alistair Paton and Ben Taylor). Proseal UK assembled

and tested the equipment at its UK premises. Id. Ex. E at 1 [ECF No. 46-2 at 36](“Tooling

was manufactured [] in Richmond and we are shipping the tools today to be tested with

line in the UK.”); id. Ex. F at 4 [ECF No. 46-2 at 41] (indicating that “full systems” would

be tested in the UK). The equipment was picked up from Proseal UK in late March 2018

for shipping to Proseal America. Id. Ex. G at 2 [ECF No. 46-2 at 44]. The equipment then

traveled by truck from Proseal America’s Richmond, Virginia location to Reichel in April.

Id. Reichel alleges that Proseal UK participated in attempts to address the equipment’s

problems. Mem. in Opp’n at 3–4 [ECF No. 45]. For example, Cerda testifies that, after

discovering that the equipment was designed so that “trays get loaded in the wrong

direction” and learning that “the installers are having issues with the chain falling off,” he

requested assistance in an April 23 email to Proseal America’s head of manufacturing,

Evan Jones. Cerda Aff. ¶ 10, Ex. H at 2 [ECF No. 46-3 at 2]. In his same-day reply, Jones

explained that the decision to load trays in that direction had been made by “design” and

                                              6
     CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 7 of 16



referred Cerda to a drawing prepared by Proseal UK. Cerda Aff., Ex. H at 1. Regarding

the chains, Jones wrote that “this is something the team is actively working on.” Id. The

record provides no definite identification of the individuals on “the team” Jones referred to

in his message. (An August 29 email addressed to the “Reichel Team,” identifies nine

recipients with “prosealamerica.com” addresses and one recipient with a “prosealuk.com”

address, id. Ex. I at 5–6 [ECF No. 46-3 at 8–9], but it is not clear whether those recipients

are everyone who worked to solve the equipment’s problems.) Cerda received design

drawings prepared by Proseal UK depicting modifications intended to address some of the

equipment’s defects. Id. Ex. J [ECF No. 46-3 at 57–59]; Ex. K [ECF No. 46-3 at 62].

“Reichel also received replacement parts directly from the UK.” Id. ¶ 15. Finally, a Proseal

UK systems engineer traveled to Reichel’s Rochester, Minnesota premises to inspect and

work on the equipment. Id. ¶ 16–17, Ex. M [ECF No. 46-3 at 71]. The engineer was in

Minnesota for two days—July 25 and 26, 2018. Malone Aff. ¶ 22. To summarize, then,

the evidence viewed in a light most favorable to Reichel shows that Proseal UK

purposefully directed these activities at Minnesota, and this case arises out of those

activities.2




2
        Reichel alleges in the amended complaint and in its submissions in opposition to
Proseal UK’s motion to dismiss for lack of personal jurisdiction that Proseal UK “exerted
direct control over the computerized components of Reichel’s equipment in Minnesota” by
installing and “threaten[ing] to engage a ‘kill switch’ to totally destroy the operability of
Reichel’s equipment.” Am. Compl. ¶¶ 10, 87; see also Mem. in Opp’n at 4 (citing Cerda
Aff. ¶¶ 19, 21). The determination that there is personal jurisdiction over Proseal UK is
not based on these allegations.
                                             7
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 8 of 16



       It seems unremarkable to conclude that a foreign company subjects itself to the

personal jurisdiction of courts in a given state when it designs, assembles, and tests

customized, complex, million-dollar machinery knowing it is destined for use in that state

and the suit against the company alleges serious defects in the machinery.            Basic

jurisdictional rules support this conclusion. E.g., Burger King, 471 U.S. at 473 (“[A] forum

legitimately may exercise personal jurisdiction over a nonresident who purposefully directs

his activities toward forum residents.”) (quotation omitted). So do the authorities Proseal

UK cites in support of its motion. For example, Proseal UK argues that “the Eighth Circuit

affirmed the dismissal of similar allegations against a German manufacturer” in

Viasystems, Inc. v. EBM-Pabst St. Georgen GMBH & Co., KG, 646 F.3d 589 (8th Cir.

2011). Mem. in Supp. at 13–14 [ECF No. 57]. But Viasystems presented materially

different facts from this case and shows why, by comparison, the exercise of personal

jurisdiction over Proseal UK is proper here. In that case, Viasystems, a Missouri-based

telecommunications equipment manufacturer, sued St. Georgen, a German manufacturer

of component parts—cooling fans—included in Viasystems’ equipment. Viasystems, 646

F.3d at 591–92. The court summarized the series of transactions leading to inclusion of St.

Georgen’s cooling fans in Viasystems’ equipment:

              In 2007, Viasystems contracted to manufacture base units for
              Ericsson A.B., a Swedish company. Part of each base unit
              consisted of a cooling fan, and, at Ericsson’s prompting,
              Viasystems purchased cooling fans that were manufactured by
              St. Georgen. The fans were manufactured in St. Georgen’s
              Herbolzheim, Germany plant and shipped to Shanghai, China,
              where they were sold to ebm-papst Shanghai, a Chinese
              corporation, which resold them to Viasystems’ Chinese
              subsidiary. After the fans were installed, the completed base

                                             8
      CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 9 of 16



              units were sold to Ericsson for use in mobile phone facilities in
              Japan. At no point did the fans or base units enter the United
              States.

Id.   These facts, the Eighth Circuit concluded, did not show that St. Georgen had

established a deliberate or substantial connection with Missouri. Id. at 594. This makes

sense. St. Georgen’s products were manufactured in Germany, shipped to China, and

installed there in products intended for use in Japan. Id. at 592. St. Georgen never expected

its products to enter Missouri, much less to be used there for an extended time. This case

is different. Proseal UK designed, assembled, and tested complex bespoke machinery

knowing it would be used in Reichel’s Minnesota facilities for an extended duration.

Proseal UK also cites Walden v. Fiore, 571 U.S. 277 (2014), for the proposition that its

knowledge “about Reichel’s location . . . does not empower this Court to reach activities

occurring entirely in the United Kingdom.” Reply Mem. at 6 [ECF No. 70]. In Walden,

Nevada plaintiffs sued a Georgia police officer in federal court in Nevada alleging that the

officer’s actions in Georgia damaged them. Id., 571 U.S. at 279–81. The Supreme Court

held that the federal court in Nevada lacked personal jurisdiction over the officer,

explaining:

              [The officer’s] actions in Georgia did not create sufficient
              contacts with Nevada simply because he allegedly directed his
              conduct at plaintiffs whom he knew had Nevada connections.
              Such reasoning improperly attributes a plaintiff’s forum
              connections to the defendant and makes those connections
              “decisive” in the jurisdictional analysis. It also obscures the
              reality that none of [the officer’s] challenged conduct had
              anything to do with Nevada itself.




                                             9
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 10 of 16



Id. at 289 (internal citation omitted). Here, by contrast, the exercise of personal jurisdiction

depends, not on the attribution of Reichel’s Minnesota contacts to Proseal UK, but on

Proseal UK’s own deliberate contacts with Minnesota. In other words, it is true that “[d]ue

process requires that a defendant be haled into court in a forum State based on his own

affiliation with the State, not based on the random, fortuitous, or attenuated contacts he

makes by interacting with other persons affiliated with the State,” id. at 286 (quotation

omitted), and Proseal UK’s Minnesota contacts were deliberate and did not result from

contacts with Reichel that may fairly be described as “random, fortuitous, or attenuated,”

Burger King, 471 U.S. at 475 (citation and internal quotation marks omitted).

       The final two factors the Eighth Circuit instructs district courts to consider—which

are, as noted earlier, of secondary importance—do not change things. Minnesota almost

always will have an interest in providing a forum for its citizens, but nothing suggests that

interest here is material or distinct in any relevant sense. It is true that litigating here may

prove very inconvenient for Proseal UK, but no controlling authorities are cited to support

the proposition that Proseal UK’s inconvenience trumps a determination that a defendant

purposefully directed litigation-provoking activities at a state.

                                               II

       In reviewing a motion to dismiss for failure to state a claim under Rule 12(b)(6), a

court must accept as true all of the factual allegations in the complaint and draw all

reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d 787, 792

(8th Cir. 2014) (citation omitted). Although the factual allegations need not be detailed,

they must be sufficient to “raise a right to relief above the speculative level[.]” Bell Atl.

                                              10
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 11 of 16



Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The complaint must “state

a claim to relief that is plausible on its face.” Id. at 570. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted).

       It helps to start by framing the issues. Reichel alleges that Proseal America and

Proseal UK are distinct business organizations. Am. Compl. ¶¶ 2, 3. However, Reichel’s

amended complaint rarely attributes conduct explicitly to one organization or the other and

most of the time attributes conduct simply to “Defendants” or “Defendant.” For example,

the amended complaint is 20 pages and 125 paragraphs long (not counting the prayer for

relief), but neither Proseal America nor Proseal UK are referred to by name from

paragraphs 22 through 73, though these paragraphs allege many facts substantiating

Reichel’s claims. As part of its Rule 12(b)(6) motion, Proseal UK objected to Reichel’s

pleading approach. In support of its objection, Proseal UK cited authorities from within

this District dismissing “group-pleaded” complaints for violating the pleading standards of

Rule 8. Mem. in Supp. at 16–18 (citing Blaylock v. Wells Fargo Bank, N.A., No. 12-cv-

693 (ADM/LIB), 2012 WL 2529197, at *3 (D. Minn. June 29, 2012), and Tully v. Bank of

Am., N.A., No. 10-cv-4734 (DWF/JSM), 2011 WL 1882665, at *6 (D. Minn. May 17,

2011)). Reichel did not respond—at least not directly—to this argument in its opposition

brief. Instead, it defended the amended complaint’s group pleading by arguing that it

plausibly alleges that Proseal America and Proseal UK were engaged in a joint venture

with respect to their dealings with Reichel. Group pleading is fine, Reichel’s argument

                                             11
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 12 of 16



implies, because pleading the plausible existence of a joint venture makes Proseal America

and Proseal UK each liable for the other’s actions. Reichel then argued specifically that

Proseal UK is jointly liable for Proseal America’s breaches of contract3 and warranties and

negligence. Mem. in Opp’n at 13–22.4 The issue, then, is whether Reichel plausibly has



3
        Reichel plausibly alleges it had a contract with Proseal America. Reichel does not
plausibly allege that it had a contract with Proseal UK. (Thus Reichel’s reliance on a joint-
venture theory to hold Proseal UK accountable for Proseal America’s breaches.) Why this
is so requires explanation. In the amended complaint, Reichel alleges it contracted with
both Proseal America and Proseal UK for the purchase of equipment. Am. Compl. ¶ 12.
In support of its assertion that it contracted with both organizations, Reichel cites in its
amended complaint to the “contract,” which it alleges is “set forth in the documents
attached hereto as Exhibit ‘A.’” Id. Though no exhibit is attached to the amended
complaint on file, an “Exhibit A” was filed separately. Exhibit [ECF No. 48]. That exhibit
includes documents describing the equipment ordered and purchased by Reichel, a quote
identifying the purchase price of $1,806,988.88, and a document titled “Terms &
Conditions” describing the project’s lead time, delivery, and payment terms, and an
acceptance page evidently signed by Reichel’s director of operations, Alfonso Cerda. Id.
The exhibit also includes a bill of lading showing that the equipment was shipped to
Reichel from Proseal America’s place of business in Richmond, Virginia. Id. at 4–5. These
documents, which may be considered because they are necessarily embraced by the
pleadings, MegaForce v. Eng, No. 18-cv-1691 (ECT/HB), 2019 WL 413557, at *2 (D.
Minn. Feb. 1, 2019), refer only to Proseal America, not to Proseal UK. ECF No. 48 at 9–
19. In other words, the documents Reichel alleges comprise the contract show that Reichel
contracted only with Proseal America. They do not plausibly show that Reichel contracted
with Proseal UK.
4
        One might infer from a careful read of Reichel’s opposition brief that it thinks its
negligence claim does not depend on plausibly alleging a joint venture. See Mem. in Opp’n
at 22 (“Because Proseal UK has not shown that Reichel failed to state contract or warranty
claims against its co-adventurer (Proseal America), Proseal UK’s motion to dismiss
Reichel’s contract and warranty claims lacks merit.”). But Reichel’s negligence claim—
just like its contract and warranty claims—is group pleaded. Am. Compl. ¶¶ 100–103.
And nowhere in its opposition brief does Reichel distinguish Proseal UK’s alleged
negligent acts that might give rise to a claim against it independently. See Mem. in Opp’n
at 22–26. Therefore, Reichel’s negligence claim is understood also to depend on its joint-
venture theory.

                                             12
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 13 of 16



pleaded that Proseal America and Proseal UK were in a joint venture with respect to their

production of equipment for Reichel.

       “Under Minnesota law, a joint venture exists if there is (1) contribution by all

parties; (2) joint proprietorship and control; (3) sharing of profits but not necessarily of

losses; and (4) a joint venture contract.” Johnson v. Charps Welding & Fabricating, Inc.,

950 F.3d 510, 521 (8th Cir. 2020) (citing Rosenberg v. Heritage Renovations, LLC, 685

N.W.2d 320, 332 (Minn. 2004)).5 The absence of allegations plausibly showing one or

more of these elements means the joint-venture theory fails. See Dorsey & Whitney LLP

v. Grossman, 749 N.W.2d 409, 416–17 (Minn. Ct. App. 2008). “A joint venture imputes

the relationship necessary for liability when parties otherwise lack one.” Charps Welding,

950 F.3d at 521 (citation omitted); see also Reimer v. City of Crookston, 421 F.3d 673,

677–78 (8th Cir. 2005) (“Under the applicable Minnesota law, parties to a joint enterprise

or joint venture remain jointly liable for the acts of coventurers even though the enterprise

or venture allocates responsibility and control over the device that caused harm to only one

of the participants.”) (citing Walton v. Fujita Tourist Enters., 380 N.W.2d 198, 202 (Minn.

Ct. App. 1986)).




5
        “As this action is in federal court based on diversity of citizenship, state law governs
substantive law issues.” Paine v. Jefferson Nat’l Life Ins. Co., 594 F.3d 989, 992 (8th Cir.
2010) (citation omitted); see also Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Reichel
relies on Minnesota law for its joint-venture theory, owing presumably to its Minnesota
citizenship. Proseal UK does not dispute the application of Minnesota law. See Reply
Mem. at 10–14. Accordingly, Minnesota law will be applied.

                                              13
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 14 of 16



       Reichel does not plausibly plead at least the third element—profit sharing—

meaning it has failed to plausibly allege the existence of a joint venture. Reichel argues

that it has “plausibly alleged . . . that Proseal UK’s association with Proseal America was

directed at profit.” Mem. in Opp’n at 18 (emphasis added). If that proposition were true,

it wouldn’t be enough. Alleging that a joint business venture is “directed at profit” says

nothing about profit sharing. Every business venture is “directed at profit.” The issue is

whether Reichel plausibly alleges that Proseal America and Proseal UK shared profits, not

whether their activities were “directed” toward earning profits. Regardless, the facts and

law Reichel relies on to establish the profit-sharing element of Minnesota’s joint-venture

test are insufficient. In its opposition brief, Reichel cites to a single paragraph of its

amended complaint as establishing profit sharing. See Mem. in Opp’n at 18–19 (citing

only Am. Compl. ¶ 88). That paragraph reads: “There is no indication that the extensive

association between Proseal UK and Proseal America was purely gratuitous.” Am. Compl.

¶ 88. Saying that a business venture is not “purely gratuitous” does not plausibly suggest

that organizations in the venture share profits. There are many (perhaps countless) ways

to earn remuneration. The payment of wages, the payment of a fixed amount, the

repayment of debt, or the payment of a commission, for example, may be part of a profit-

directed business venture but are not “profit sharing.” Puckmaster, Inc. v. Metalbrik

Equip., LLC, No. 04-cv-2599 (ADM/JSM), 2006 WL 3526468, at *11 (D. Minn. Dec. 7,

2006). The cases Reichel cites do not help it. For example, Reichel cites Krengel v.

Midwest Automatic Photo, Inc., 203 N.W.2d 841 (Minn. 1973), for the propositions that

the profit-sharing “element requires that parties associate for mutual benefit or gain” and

                                            14
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 15 of 16



that “profit motive need not be shown by direct evidence.” Mem. in Opp’n at 18. Krengel

does not describe the profit-sharing element of Minnesota’s joint-venture test so broadly

or loosely. Krengel affirmed the finding of a joint venture based on trial evidence showing

that the defendants actually shared profits. Krengel, 203 N.W.2d at 846–47. And as far as

Krengel describes things, the profit-sharing element was not disputed. Id. at 846–47.

Reichel cites another case, Bray v. Chicago Rock Island & Pac. R.R. Co., 232 N.W.2d 97

(Minn. 1975), for the proposition that “there is no profit-sharing where one defendant

associates with another as ‘a gratuitous volunteer.’” Mem. in Opp’n at 18. That is a fair

description of a rule described in Bray, 232 N.W.2d at 102, but that does not mean every

non-gratuitous business relationship involves profit sharing. Neither Bray nor any other

Minnesota case adopts that rule. Finally, Reichel cites SMC Holdings, LLC v. McCann,

No. 15-cv-490 (JRT/LIB), 2017 WL 4325692 (D. Minn. Sep. 27, 2017), for the holding

“that extensive involvement between defendants is prima facie evidence of profit sharing.”

Mem. in Opp’n at 18. But the case doesn’t say that. In SMC Holdings, the court identified

testimony and documents permitting the reasonable inference that “the parties certainly

contemplated profit sharing consistent with a joint venture.” Id., 2017 WL 4325692, at

*13. The court had no need to—and did not—articulate a rule that profit sharing may be

presumed every time business organizations have “extensive involvement” with each

other. Reichel’s failure to plausibly plead the profit-sharing element of Minnesota’s joint-

venture test means it has failed to plausibly plead a joint venture and that, in turn, means

Reichel has failed to plead plausible contract, warranty, and negligence claims against

Proseal UK.

                                            15
    CASE 0:19-cv-02604-ECT-KMM Document 80 Filed 05/21/20 Page 16 of 16



                                              *

       Proseal UK argues that Reichel’s claims against it should be dismissed with

prejudice. Mem. in Supp. at 27. Proseal UK says that “two bites at the apple” is enough.

Id. Doing that would deprive Reichel of any opportunity to—within the bounds of the

applicable pretrial scheduling order—seek leave to amend its complaint to reassert claims

against Proseal UK based on discovery. At this relatively early stage of the case, Reichel

will not be deprived of that possibility.

                                            ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED that:

       1.     Defendant Proseal UK’s Motion to Dismiss [ECF No. 55] is DENIED

              insofar as it asserts lack of personal jurisdiction and GRANTED for failure

              to state a claim upon which relief can be granted; and

       2.     Plaintiff’s claims against Defendant Proseal UK are DISMISSED

              WITHOUT PREJUDICE.



Dated: May 21, 2020                               s/ Eric C. Tostrud
                                                  Eric C. Tostrud
                                                  United States District Court




                                             16
